DETAILED ACTION
Claims 1-3, 5-10, 12-17, 19 and 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 25 May 2022, the Applicant has filed a response on 03 August 2022.
Claim 20 was previously objected to for its presentation as being dependent upon itself. This claim has now been amended to depend on claim 15. The objection is hereby withdrawn.
Claims 6, 13 and 20 were rejected under 35 U.S.C. 112(b) for being indefinite through the presence of insufficient antecedent basis for a particular limitation. The claims have all be amended to address the raised issue, and the Examiner hereby withdraws the 112(b) rejection.
Response to Arguments
With regard to the 35 U.S.C. 112(d) rejection given to claims 6, 13 and 20, the Applicant does not address this at this point at the amendment to these claims is not sufficient to address the rejection. The Examiner maintains this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.
Claims 6, 13 and 20 recite the limitation:
… wherein executing the audio accommodation further comprises also executing a visual assistance to the user …
The claims here appear to continue on from the limitation in their respective independent claims, which state:
executing an audio accommodation method …
As an accommodation method, claims 6, 13 and 20 appear to provide an audio accommodation which further comprises executing a visual assistance to the user. This visual assistance however contradicts the accommodation method that’s presented in their independent claims. The independent claims provide an audio accommodation, and a visual assistance is not a form of audio accommodation. The claim limitation in this case diverges from the initially presented limitation. This indicates that claims 6, 13 and 20 broaden the indicated limitation of an audio accommodation, to include a visual assistance.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 6, 13 and 20 are hereby rejected under 35 U.S.C. 112(d).
Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17 and 19 are allowable.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657